
	
		II
		111th CONGRESS
		1st Session
		S. 675
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2009
			Mr. Levin (for himself,
			 Mr. Voinovich, Ms. Stabenow, Mr.
			 Cardin, and Mr. Feingold)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  prohibit the sale of dishwashing detergent in the United States if the
		  detergent contains a high level of phosphorus, and for other
		  purposes.
	
	
		1.Prohibition on sale of
			 certain dishwashing detergentSection 303 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1313) is amended by adding at the end the
			 following:
			
				(j)Prohibition on
				sale of certain dishwashing detergentEffective beginning July 1,
				2010, the Administrator shall prohibit the sale of residential dishwashing
				detergent in the United States if the detergent contains phosphorus in any form
				in excess of 0.5 percent (by weight expressed as elemental
				phosphorus).
				.
		2.Recommendations
			 for nutrient managementAs
			 soon as practicable after the date of enactment of this Act, the Administrator
			 of the Environmental Protection Agency, in consultation with the heads of other
			 appropriate Federal agencies (including the National Oceanic and Atmospheric
			 Administration), States, and local government entities, shall—
			(1)conduct a review of available scientific
			 information pertaining to nutrient excesses in the Great Lakes; and
			(2)submit to Congress a report that contains
			 recommendations for action to be taken by the Administrator of the
			 Environmental Protection Agency to address nutrient excesses in the Great
			 Lakes.
			
